Title: To Alexander Hamilton from Jeremiah Olney, 13 December 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, December 13, 1792. “I have been Honored with your Letter of the 27th Ulto. on the Subject of the Threatned prossecutions in the Case of the Brigantine Neptune, which are now commenced, your Directions shall be Particularly attended to. I have engaged Mr. David Leonard Barnes, as Further Councill in this Business who I have Consulted on the matter of an appeal to the Fœderal Court, and his opinion is enclosed. I have reason to hope a favourable Issue of this business even before the State Court.”
 